Citation Nr: 1128197	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  07-18 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), a major depressive disorder, depression, and a dysthymic disorder. 

2.  Entitlement to service connection for an acquired psychiatric disorder to include PTSD, a major depressive disorder, depression, and a dysthymic disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to July 1992.

These matters come before the Board of Veterans' Appeals (BVA or Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio. 

The Veteran testified before the undersigned Veterans Law Judge in October 2008.  The Board remanded the issue on appeal in January 2009.    

Pursuant to the January 2009 Remand, the RO was instructed to issue a Statement of the Case (SOC) and provide the Veteran with notification of appellate rights with respect to the issue of whether new and material evidence had been received to reopen the claim for service connection for PTSD.  The Board finds that the requested development has been completed.  The Veteran subsequently filed a substantive appeal, and the claim is now before the Board. 

At the outset, the Board notes that a claim for a disability includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  However, a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In reconciling these holdings, the United States Court of Appeals for Veterans Claims (Court) held that when varying diagnoses are involved, in considering whether the claim presented is one to reopen or is a new claim to be adjudicated on the merits, 'the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' or whether it is evidence tending to substantiate an element of a previously adjudicated matter.'  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs, 520 F.3d at 1337).

Here, the Veteran was initially denied service connection for a dysthymic disorder, claimed as depression, to include as secondary to service-connected disabilities, in a December 1998 rating decision.  The rating decision reflects that the RO did not consider whether the Veteran may have been entitled to service connection for PTSD at that time.  The Veteran subsequently filed a May 2004 service connection claim for PTSD.  This claim was denied in an August 2004 rating decision.  Although the Veteran's current claim on appeal was framed as one solely for PTSD, the Board will broaden his claim under Clemmons, and consider whether new and material evidence has been submitted to reopen a broader claim for an acquired psychiatric disorder. 

Essentially, the Board is broadening the scope of the claim because the present claim turns upon essentially the same history, factual bases and diagnoses as were considered in the prior final rating decisions -- that the Veteran experiences a chronic psychiatric disorder as a result of his active service.  As such, the threshold question of whether new and material evidence had been submitted must be addressed. 

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated in August 2004, the RO denied the Veteran's claim for service connection for PTSD based on the finding that a diagnosis of PTSD was not supported by the evidence, that there was insufficient evidence to substantiate his in-service trauma, and that there was no evidence relating any acquired psychiatric disorder to his active service. 

2.  Evidence received since the August 2004 rating decision relates to unestablished facts necessary to substantiate the claim for entitlement to service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The August 2004 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002),  38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision issued by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

With respect to claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id.

The Veteran's claim for service connection for PTSD (an acquired psychiatric disorder) is being reopened.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

II. New and Material Evidence- Acquired Psychiatric Disorder

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the RO must presume the credibility of the evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

Historically, the Veteran initially filed a claim of entitlement to service connection for PTSD in October 1995.  He withdrew his claim in May 1996.  In November 1997, the Veteran filed a claim for depression on both a direct basis, and as secondary to his service-connected disabilities.  In a December 1998 rating decision, the RO denied his claim on the basis that the service treatment records were negative as to any finding of a chronic psychiatric disorder, and there was no relationship between depressive disorder and his service-connected disabilities.  Within one year of the December 1998 rating decision, additional VA treatment records were associated with the claims file.  

The Court in Buie v. Shinseki,  vacated and remanded an earlier effective date claim because the Board did not discuss the application of § 3.156(b) in its decision, but instead focused on the question of whether statements submitted within the appeal period following a rating decision satisfied 38 C.F.R. § 20.201 and were Notices of Disagreement. Buie, Vet. App. at 252.  Essentially, the Court indicated that, because the statements were submitted within one year of the corresponding regional office decision, the Board should have considered whether the statements included the submission of new and material evidence.  Id.  

Here, the Board finds that the evidence submitted within one year of the December 1998 rating decision while "new" is not "material' to the Veteran's claim filed in November 1997.  The evidence still did not show a relationship between a current acquired psychiatric disorder and service.  Therefore, as he did not appeal the December 1998 rating decision, the December 1998 rating decision became final.  See Buie, Vet. App. at 252 ("The Federal Circuit went on to hold that a regional office decision becomes final 'only after the period for appeal has run,' and that '[a]ny interim submissions before finality must be considered by the VA as part of the original claim.'")

The Veteran subsequently filed a claim for PTSD in May 2004.  The RO, in August 2004, denied the Veteran claim, in pertinent part, based on the findings that insufficient information was provided by the Veteran to substantiate his in-service trauma.  The RO concurrently found that a diagnosis of PTSD was not supported by the evidence, and that service treatment records were negative for treatment or findings of any mental disorder.  Within one year of the August 2004 rating decision, additional VA treatment records were associated with the claims file.  

This evidence was "new" but not "material" to the Veteran's claim filed in May 2004.  The evidence still did not show a diagnosis of PTSD, provide additional information regarding an in-service stressor, or reflect a relationship between a current acquired psychiatric disorder and service.  Therefore, as he did not appeal the August 2004 rating decision, the August 2004 rating decision became final.  38 C.F.R. § 20.1103,  see also Buie. 

The Veteran filed a claim of entitlement to service connection for PTSD in November 2007.  In June 2008, the RO denied the Veteran's claim on the basis that new and material evidence had not been demonstrated.  He appealed. 

The evidence added to the record since the last final rating decision includes additional statements and testimony from the Veteran, VA treatment records reflecting a diagnosis of PTSD, and a March 2010 statement from the Veteran's treating psychologist indicating that the Veteran's diagnosis may be related to a military sexual trauma.  Moreover, and of significant import, the new evidence establishes a diagnosis of PTSD.  It also provides additional information regarding the in-service alleged military sexual trauma.  

The Board notes that, in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App 110 (2010).  Specifically, the Court stated that VA regulations do not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  Id.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.      

The Board finds that the evidence submitted since the August 2004 RO decision is new in that it was not associated with the claims folder prior to the August 2004 RO decision and material because it relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  A diagnosis of PTSD has been presented along with an opinion that relates that diagnosis to a purported in service stressor(s).  Therefore, his acquired psychiatric disorder claim will be reopened.


ORDER

New and material evidence to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, a major depressive disorder, depression, and a dysthymic disorder has been received, to this extent, the appeal is granted.


REMAND

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VCAA Notice-  As an initial matter, the Board notes that the Veteran has not received proper notification of the requirements for a claim of entitlement to service connection for PTSD based on in-service personal assault. 

In Gallegos v. Peake, 22 Vet. App. 329 (2008), the United States Court of Appeals for Veterans Claims (Court) held that in cases of alleged sexual assault VA must first inform the claimant that he may submit alternative forms of evidence, that is, evidence other than service records, to corroborate his account of an in-service assault, and suggest potential sources for such evidence.  Then, VA must assist him in the submission of alternative sources of evidence, by providing additional time for him to submit such evidence after receipt of the personal-assault letter and, where appropriate, by obtaining evidence on his behalf.  The Court has emphasized that in claims of service connection for PTSD based on in-service personal assault pursuant to 38 C.F.R. § 3.304(f), the VA has a heightened burden of VCAA notification.  Id.   

As the Veteran has not been provided with this VCAA notice during the pendency of this appeal, a remand is required for the AMC/RO to provide the Veteran with a specific VCAA notice letter necessary for PTSD cases based on in-service personal assault or harassment.  Moreover, the Veteran should also be provided with VCAA notice for an acquired psychiatric disorder, as the previous April 2008 letter only addressed PTSD. 

VA Examination- The Veteran's claim of service connection for an acquired psychiatric disorder, to include PTSD, a major depressive disorder, depression, and a dysthymic disorder, is based on various stressors, including allegations of personal assault in service.  Specifically, the Veteran has asserted that  (1) he was sexually assaulted by a fellow friend and service member in April/May 1975 [See October 2008 BVA Hearing Transcript], (2) that in 1978 he witnessed and responded to a crash of a jet fighter during an air show where the pilot was decapitated [See June 2004 VA examination], (3) he witnessed the death and beating of foreign soldiers [See October 1995 VA treatment note], (4) he was the target of a shooting on several occasions [See October 1995 VA treatment note], and (5) a fellow soldier committed suicide [ See August 1995 VA treatment note]. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

In addition to the laws and regulations outlines above, service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010). 

The Board notes that a recent regulatory change has eliminated the requirement for corroboration of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity.  It is necessary that a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  See 75 Fed. Reg. 39,843 - 39852 (July 13, 2010).  One of his claimed stressors pertains to a vague report of being the target of a shooting.  However, the Board observes that the Veteran has repeatedly stated that did not have any war exposure.  There is also no evidence that the Veteran served in an area where he would have been exposed to "hostile military or terrorist activity."  The applicability the revisions made to 38 C.F.R. § 3.304(f) are therefore questionable and warrant further development.

With respect to the Veteran's assertions that he witnessed and responded to a crash of a jet fighter during an air show where the pilot was decapitated, he reports that the incident took place in May 1978 at an air show at RAF Mindenhall.  The AMC should attempt to corroborate this incident by sending this information to the Joint Services Records and Research Center (JSRRC), in Alexandria, Virginia.  

With regard to his assertion of witnessing the death and beating of foreign soldiers, being fired upon, and observing the suicide of a fellow soldier, the Veteran should be asked to provide detailed information regarding these incidents.  Such specific details should include the date and location of the incident(s), and the names of all personnel involved.  If he is able to provide sufficiently detailed information, the AMC should attempt to corroborate these events by sending this information to the JSRRC.

With respect to the Veteran's assertions of a personal assault, the Board notes that the Veteran's service treatment records reflect that he was seen for mental health/psychiatric counseling visits on various occasions in 1980.  Moreover, the service treatment records reflect that he was treated on various occasions for alcohol dependence in 1985 and 1991.  The Veteran complained of depression or excessive worry in a Report of Medical History completed in October 1991.  A review of the Veteran's personnel records reveals that there is no clear indication that a personal assault occurred.  The Veteran testified at his BVA Hearing that his substance abuse problems in service were his attempt to "self-medicate" and deal with his in-service assault.  See BVA Hearing Transcript (T.) at 17. 

The Veteran's uncorroborated testimony, with respect to his personal assault is not sufficient to verify the personal assault stressor set forth in this case.  The Board recognizes that the present case falls within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran alleges.  See, e.g., Patton v. West, 12 Vet. App. 272 (1999).  In any event, the Board acknowledges that the relevant regulations stipulate that, if a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate his or her account of the stressor incident.  38 C.F.R. § 3.304(f)(5) (2010).

Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. 

Evidence of behavior changes following the claimed assault(s) is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) recently observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the United States Court of Appeals for Veterans Claims (Court) erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence' " in personal-assault cases).  

In this regard, the Board notes that a March 2010 VA treating psychologist's statement appears to relate the Veteran's diagnosed PTSD to the alleged military sexual trauma.  He added that the Veteran reported experiencing stress relating to 2 distinct events, one of which is a well documented military sexual trauma.  He noted that based on previous testing and the current interview, the Veteran would meet criteria A with either episode, although only the latter could be more conclusively substantiated.  The Board finds the March 2010 treatment record is an "indication" that his disorder may be associated with service, but that there is insufficient competent evidence on file for the VA to make a decision on the claim.  More importantly, the Board is unclear as to whether the examiner's basis for his belief that the military sexual trauma had been substantiated.

The Board has additionally considered an August 1998 VA examination which diagnosed the Veteran with a dysthymic disorder.  A medical opinion was not provided at that time.  The Veteran was afforded a June 2004 VA examination.  The VA examiner determined that the Veteran did not have a diagnosis of PTSD.  Nevertheless, as the Veteran has been subsequently diagnosed with PTSD, during the pendency of this appeal, the Board finds that an etiological opinion is still relevant.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (so long as the Veteran had a diagnosed disability during the pendency of the claim, service connection criteria requiring a current disability was satisfied).  The VA examiner did not address the Veteran's contentions of an in-service sexual assault at that time, as he did not disclose this information until 2007, by his own admission.  See BVA T. at 15. 

Based on the above, the Board finds that the Veteran should be scheduled for a VA psychiatric examination by a medical professional with appropriate expertise to determine the likelihood that the alleged personal assault during service occurred, and if so, whether any current acquired psychiatric disorder is related to a personal assault incurred in service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Additionally, an opinion should be rendered as to whether the Veteran's acquired psychiatric disorder is related to any other incident of service. 

VA Treatment Records-  The claims file reflects that the Veteran has received medical treatment from the Louis Stokes VA Medical Center: Brecksville Clinic; however, as the claims file only includes treatment records from that facility dated up to March 2010, any additional records should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC/RO should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a VCAA notice letter compliant with 38 C.F.R. § 3.304(f), as required for PTSD claims based on in- service personal assault or harassment.  In particular, the notice must advise the Veteran that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of the in-service stressor.  Then allow the Veteran the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  The notice letter should also addresses entitlement to service connection for an acquired psychiatric disorder.

2.  The AMC/RO should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his acquired psychiatric disorder.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  Regardless of whether or not the Veteran responds the AMC/RO must obtain the Veteran's treatment records from the Louis Stokes VA Medical Center: Brecksville Clinic since March 2010.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

3.  The Veteran should be asked to provide detailed information regarding the incidents of (1) being fired upon, (2) witnessing the death and beating of foreign soldiers and (3) that a fellow soldier committed suicide.  Such specific details should include the date and location of the incident, and the names of all personnel involved.  If he is able to provide sufficiently detailed information, the AMC should attempt to corroborate these events by sending this information to the Joint Services Records and Research Center (JSRRC), in Alexandria, Virginia.

However, regardless as to whether he responds, the AMC should attempt to corroborate the stressor of  witnessing and responding to a crash of a jet fighter during an air show where the pilot was decapitated.  The Veteran reports that the incident occurred at RAF Mindenhall in May 1978 during an air show.

4.  After the above development has been completed and all outstanding records have been associated with the claims file, the Veteran should be scheduled for a VA psychiatric examination.  Following an examination of the Veteran and a review of the relevant records and lay statements, the psychiatrist is asked to opine whether it is at least as likely as not that the Veteran's behaviors in service, to include substance abuse problems, are consistent with his claim of being sexually assaulted during his active service.  

If the psychiatrist is of the opinion that a personal assault(s) occurred, the psychiatrist should then state whether the Veteran has PTSD, or any other acquired psychiatric disorder, as a result of such assault(s) in service.

If the examiner determines that there is inadequate evidence to support the occurrence of the in-service personal assault(s) or determines that the clinical evidence does not support a diagnosis of PTSD or psychiatric disorder due to the assault(s), the examiner should list all diagnosed psychiatric disorders and specifically state whether it is at least as likely as not that any diagnosed psychiatric disorder (including PTSD) had its onset in service or is otherwise etiologically related to the Veteran's service, to include any incident of service (a)  that in 1978 he witnessed and responded to a crash of a jet fighter during an air show where the pilot was decapitated (b) he witnessed the death and beating of foreign soldiers (c)  he was the target of a shooting on several occasions (d) a fellow soldier committed suicide. 

The claims file must be made available to and reviewed by the examiner.  The psychiatrist must provide a complete rationale for all opinions offered.  In this regard, the examiner should note 1) the Veteran's various alleged service stressors/incidents, which are found in written statements; 2) medical records; and 3) lay statements of record.  

A complete rationale should be provided for all requested opinions.  

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's service connection claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


